Case 4:19-cv-00415-ALM Document 22-35 Filed 03/09/20 Page 1 of 7 PageID #: 511




                                                                     Government
                                                                       Exhibit
                                                                     _____________
                                                                           61
Case 4:19-cv-00415-ALM Document 22-35 Filed 03/09/20 Page 2 of 7 PageID #: 512
Case 4:19-cv-00415-ALM Document 22-35 Filed 03/09/20 Page 3 of 7 PageID #: 513
Case 4:19-cv-00415-ALM Document 22-35 Filed 03/09/20 Page 4 of 7 PageID #: 514
Case 4:19-cv-00415-ALM Document 22-35 Filed 03/09/20 Page 5 of 7 PageID #: 515
Case 4:19-cv-00415-ALM Document 22-35 Filed 03/09/20 Page 6 of 7 PageID #: 516
Case 4:19-cv-00415-ALM Document 22-35 Filed 03/09/20 Page 7 of 7 PageID #: 517
